Citation Nr: 0913928	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an L4 fracture, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the right tibia and fibula, currently assigned a 
20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on August 12, 2008, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of an L4 fracture are not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

3.  The Veteran has not been shown to have malunion of the 
tibia and fibula with marked knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of an L4 fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of fractures of the right tibia and fibula have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did provide the appellant with notice in 
April 2005, prior to the initial decision on the claims in 
June 2005, as well as in April 2006, June 2008, and November 
2008.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.  Specifically, the April 2005 letter stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  It was 
noted that he could submit evidence showing that his service-
connected right tibia and fibula and back disorders had 
increased in severity.  The April 2005 letter explained that 
such evidence could be a statement from a physician and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
his disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorders.  The April 2005 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  As such, the 
notice letters in this case did indicate that the Veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned separate 20 percent disability evaluations 
for the disabilities on appeal pursuant to 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5237 and 5262.  The Board does 
acknowledge that the April 2005 notice letter did not 
specifically provide the rating criteria.  However, the Board 
notes that the November 2006 statement of the case (SOC) and 
the June 2008 letter did later notify the Veteran of the 
pertinent rating criteria, including Diagnostic Codes 5237 
and 5262.  Following the issuance of the SOC and June 2008 
letter, the RO readjudicated the Veteran's claims for an 
increased evaluation in a January 2009 supplemental statement 
of the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the Veteran was provided adequate notice of 
the applicable rating criteria.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the April 2006, June 2008, and 
November 2008 letters indicated that disability rating can be 
changed when there are changes in the condition.  The letters 
stated that a rating will be assigned from 0 percent to 100 
percent depending on the disability involved and explained 
that VA uses a schedule for evaluating disabilities that is 
published in Title 38, Code of Regulations, Part 4.  It was 
also noted that a disability evaluation other than the level 
found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The April 2006, June 2008, and November 2008 
letters further indicated that evidence of the nature and 
symptoms of the disability, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment would be considered in determining the disability 
rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
April 2005 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The April 2006, June 2008, and November 2008 
letters further listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

Based on the foregoing, the Board finds that the April 2005, 
April 2006, June 2008, and November 2008 letters informed the 
Veteran of the information and evidence necessary to 
substantiate his claims for an increased evaluation and 
satisfied the additional notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2006, June 2008, and November 2008 letters 
informed the Veteran that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letters also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also afforded VA examinations in May 2005 and December 2008.  
VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.





Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

I.  Residuals of an L4 Fracture

The Veteran is currently assigned a 20 percent disability 
evaluation for his residuals of an L4 fracture pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 
indicates that a lumbosacral strain should be evaluated under 
the General Rating Formula for Disease and Injuries to the 
Spine.  Note 6 further provides that the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  The 
thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008); see also 38 C.F.R. § 4.71a, Plate 
V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
residuals of an L4 fracture.  The medical evidence of record 
does not show the Veteran to have forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
the May 2005 and December 2008 VA examiners indicated that 
the Veteran had 60 degrees of forward flexion, and there are 
no treatment records showing otherwise.  Moreover, there is 
no evidence of ankylosis.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his residuals of an L4 fracture.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  The Veteran has 
complained of sciatica and burning and radiating pain.  
However, the medical evidence of record does not show that 
such complaints and symptomatology are manifestations of his 
residuals of an L4 fracture as opposed to manifestations of 
his service-connected residuals of fractures of the right 
tibia and fibula or another disorder.   

The May 2005 VA examiner indicated that the Veteran 
sensations to monofilament and vibratory sensation were 
absent in the right foot, but intact in the left foot.  
Achilles tendon reflexes were also absent, but his sacral 
sensation was intact.  He also denied having bowel or bladder 
incontinence, and straight leg raises were negative on the 
right and left.  

In addition, the December 2008 VA examiner indicated that 
straight leg testing was positive on the right side for pain 
radiating down to the posterior aspect of the knee, but the 
testing was negative on the left side.  The Veteran's 
sensation was intact and symmetric bilaterally to light touch 
and pinprick in the L1 through S1 dermatomes.  There was no 
clonus, and there was a downgoing Babinski bilaterally.  His 
reflexes were also 2+ and symmetric in the patellar tendon 
and Achilles tendon bilaterally.  Therefore, the Board 
concludes that the Veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's residuals of an L4 
fracture is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
lumbar spine is contemplated in the currently assigned 20 
percent disability evaluation under Diagnostic Code 5237.  
Indeed, the June 2005 rating decision specifically considered 
the Veteran's pain in its continuation of his current 20 
percent disability evaluation.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the May 2005 VA examiner commented that 
there was no increased weakness, decreased endurance, or 
incoordination produced during the examination.  The December 
2008 VA examiner also stated that the range of motion was 
unchanged with repetitive testing and did not result in any 
increased pain, incoordination, or increased weakness or 
fatigue.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
Veteran's residuals of an L4 fracture.

II.  Residuals of Fractures of the Right Tibia and Fibula

The Veteran is currently assigned a 20 percent disability 
evaluation for his residuals of fractures of right tibia and 
fibula pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Under that diagnostic code, a 20 percent disability 
evaluation is warranted for malunion of the tibia and fibula 
with a moderate knee or ankle disability.  A 30 percent 
disability evaluation is contemplated for malunion of the 
tibia and fibula with marked knee or ankle disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
residuals of fractures of the right tibia and fibula.  The 
medical evidence of record does not show him to have malunion 
of the tibia and fibula with marked knee or ankle disability.  
The Veteran has complained of right foot, ankle, and knee 
pain.  An October 2007 letter from a private health care 
provider indicates that the Veteran has degenerative 
osteoarthritis of the midtarsal area of the right foot, and 
VA medical records dated in October 2007 document him as 
having severe ostearthritis of the right foot after trauma.  

The May 2005 VA examiner also diagnosed the Veteran with a 
fracture of the right tibia and fibula with pain in dorsal 
aspect of the right foot, anterior ankle, and pain radiating 
up the right lower leg to the knee.  A physical examination 
did not find any redness, warmth, or effusion in any of the 
joints or anterior tibia and fibula.  The right pedal pulses 
were palpable, and he did not use any assistive device.  

The Board does observe that the May 2005 VA examiner was 
unable to elicit Achilles tendon reflexes, and sensation to 
the monofilament was absent surrounding the right tibia and 
fibula.  The Veteran also had a bony deformity in the mid 
anterior shin and over the dorsum of the foot.  There was 
numbness over the anterior shin around the deformity, but 
there was no redness, warmth, or effusion.  

Nevertheless, the May 2005 VA examiner did find the Veteran 
to have right knee extension to 0 degrees and flexion to 120 
degrees, and there was no pain with range of motion or with 
repetitive range of motion.  He also had right ankle 
dorsiflexion to 20 degrees, plantar flexion to 25 degrees, 
inversion to 10 degrees, and eversion to 5 degrees.  The 
Board notes that normal range of motion of the knee is 
extension to 0 degrees and flexion to 140 degrees, and normal 
range of motion of the ankle is considered to be dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  See 38 
C.F.R. §§ 4.71a, Plate II.

X-rays also revealed a normal right knee, except for very 
minimal osteophyte formation at the posterior-superior aspect 
of the patella; a normal right foot other than moderate 
degenerative joint disease of the third tarsometatarsal 
joint; a normal right ankle; and, healed fracture deformities 
of proximal shaft of the right fibula and mid shaft of the 
right tibia without any other abnormality of the right tibia 
and fibula.

In addition, the December 2008 VA examiner indicated that the 
Veteran had normal range of motion of the right knee, and 
there was no effusion, pain, or crepitus.  The knee was 
stable, and sensation was normal.  There was an obvious 
deformity of the right leg, but his overall alignment of the 
tibia was still very good, and there was no tenderness to 
palpitation over the old fracture site, tibia, or fibula.  An 
examination of the right ankle did not reveal any obvious 
deformity, and there was no pain over the medial or lateral 
malleolus and only slight anterior pain over the tibiotalar 
joint.  His range of motion of the right ankle was also only 
slightly limited.  There was no laxity, and subtalar motion 
was full and painless.  The Veteran's reflexes were also 2+ 
and symmetric in the patellar tendon and Achilles tendon 
bilaterally.

X-rays of the knee, proximal tibia, and fibula revealed an 
old fracture that was well-healed.  The alignment of the 
tibia appeared to be fairly well maintained, and the knee 
joint was actually "pristine" with no evidence of arthritis 
in the medial, lateral, and patellofemoral compartments.  The 
December 2008 VA examiner also stated that an examination of 
the distal tibia, fibula, ankle, and foot revealed a well-
healed fracture with maintenance of good tibial alignment.  
There was some minor decreased joint space in the tibiotalar 
joint, particularly on the lateral view, and there was an 
osteophyte projecting off the dorsum of the talus nears its 
articulation within the navicular.  There was also moderate 
to severe degenerative changes of the 1st tarsometatarsal 
(TMT) joint with sclerosis of the medial cuneiform and dorsal 
osteophyte formation.  However, the examiner only diagnosed 
the Veteran as having a well healed tibia and fibula fracture 
and mild degenerative disease of the right ankle and foot 
secondary to that fracture.  In fact, the December 2008 VA 
examiner stated that the Veteran's knee complaints had not 
changed and were only minimal.  He also indicated that the 
right ankle was only slightly worse than his last examination 
and commented that it was difficult to attribute the problems 
with the 1st TMT joint to the Veteran's tibia and fibula 
fracture, which he believed accounted for at least half of 
the Veteran's foot and ankle complaints.  

Based on the foregoing, the medical evidence of record does 
not indicate that the Veteran has actual malunion of the 
tibia and fibula or that he has a marked knee or ankle 
disability attributable to his residuals of fractures of the 
right tibia and fibula.  As such, the Veteran has not been 
shown to have met the criteria for an evaluation in excess of 
20 percent.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's residuals of fractures 
of the right tibia and fibula is not warranted on the basis 
of functional loss due to pain or weakness in this case, as 
the Veteran's symptoms are supported by pathology consistent 
with the assigned 20 percent rating, and no higher.  In this 
regard, the Board observes that the Veteran has complained of 
pain on numerous occasions.  However, the June 2005 rating 
decision specifically contemplated this pain in its 
continuation of the 20 percent disability evaluation under 
Diagnostic Code 5262.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the May 2005 VA examiner indicated that 
there was no knee pain on range of motion or repetitive range 
of motion, and there was only slight ankle pain with range of 
motion.  The examiner also stated that there was no increased 
weakness, decreased endurance, or coordination during the 
examination.  In addition, the December 2008 VA examiner 
commented that there was no weakness, incoordination, 
increased fatigue, or change in degree of motion on 
repetitive testing of the right knee and ankle.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation for the Veteran's residuals 
of fractures of the right tibia and fibula.


III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected residuals of 
an L4 fracture and residuals of fractures of the right tibia 
and fibula have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of an L4 
fracture is denied.

An evaluation in excess of 20 percent for residuals of right 
tibia and fibula fractures is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


